Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into on July 22,
2013, by and among nCrowd, Inc., a Delaware corporation (“Buyer”), Local
Corporation, a Delaware corporation (“Local”), and Screamin Media Group, Inc., a
Delaware corporation (a wholly owned subsidiary of Local, “SMG”, and
collectively with Local, “Seller”). Buyer, Local and SMG are referred to
collectively herein as the “Parties.”

This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets (and assume certain of the liabilities) of Seller in return for
cash in conjunction with the transfer of Seller’s collective buying and “daily
deals” business commonly known as Spreebird (and specifically excluding (i) all
general and administrative functions, such as finance, human resources and other
similar functions, provided by Seller in support of the Business, and the
foregoing will not be included as part of the Business, and (ii) the operation
of proprietary web sites, such as www.local.com, the operation of a
location-based shopping data company, including the placement of location-based
shopping data within rich media advertising, such as available at
www.krillion.com, the operation of a private label directory business, such as
Seller’s Local Connect offering, the operation of a premium ad network, and the
operation of a sales and ad services business pursuant to which the Seller sells
or licenses websites, web listings, display advertising (including rich media
advertising), pay-per-click advertising and other services to small and medium
size businesses) (the “Business”).

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

SECTION 1.    DEFINITIONS.

“Acquired Assets” (including data relating to active, inactive, and unsubscribed
customers) means all right, title, and interest in and to (a) Seller’s customer
subscriber base related to the Business, (b) the Merchant Database, and
(c) those assets specifically set forth on Schedule 1.1 hereto; provided,
however, that the Acquired Assets shall NOT include (i) the company charter,
minute books, shares transfer books, blank share certificates, and other
documents relating to the organization, maintenance, and existence of either SMG
or Local as a company, (ii) any cash and cash equivalents, including cash on
hand or in bank accounts, certificates of deposit, commercial paper and
securities, (iii) any prepaid expenses (iv) any accounts receivable and notes
receivable and books and records relating to such accounts receivable and notes
receivable, or (v) any of the rights of SMG or Local under this Agreement.

“Business” has the meaning set forth in the second paragraph of this Agreement.

“Buyer” has the meaning set forth in the preface above.

“Closing” has the meaning set forth in Section 2(d) below.

“Closing Date” has the meaning set forth in Section 2(d) below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means any information concerning the Business that is
not already generally available to the public other than by reason of a breach
of this Agreement. “Confidential Information” includes any information in the
Merchant Database and any other information or data used or gathered in the
Business or relating to the Acquired Assets.

“Excluded Assets” has the meaning set forth in Section 2(a) hereof.

“Excluded Liabilities” has the meaning set forth in Section 2(b) hereof.

 

1



--------------------------------------------------------------------------------

“Financial Statements” has the meaning set forth in Section 3(i) below.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, divisions, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, corporate names, Internet domain names, other source
identifiers, and rights in telephone numbers, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets and confidential, technical, and business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
software (including source code, executable code, data, databases, and related
documentation), (g) all material advertising and promotional materials, (h) all
other proprietary rights, and (i) all copies and tangible embodiments thereof
(in whatever form or medium).

“Knowledge” means actual knowledge after a reasonable inquiry. “Knowledge of
Seller” shall mean the actual knowledge, after a reasonable inquiry, of Heath
Clarke and Michael Sawtell.

“Liability” or “Liabilities” (whether or not capitalized) means any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense (including capital improvements), fine, penalty, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Acquired Assets, taken as a
whole, or to the ability of any Party to consummate timely the transactions
contemplated hereby.

“Merchant Database” means all merchant contact information contained in Seller’s
CRM (or similar) system related to the Business, including all merchants who
have run “deals” with Seller since its inception (including all data relating to
those deals), and all merchants considered leads to the extent maintained in
such database.

“Merchant Payables” means all payables or Liabilities to merchants who have run
“deals” with Seller related to the Business since its inception.

“Minimum Purchase Price” means Two Hundred Nine Thousand Nine Hundred Fifty
Dollars ($209,950).

“Monthly Revenue Share” means an amount equal to the product of (i) forty
percent (40%), multiplied by (ii) the Net Revenue for the preceding month at the
time of calculation.

“Net Revenue” means, for any month, the difference between (i) the Buyer’s gross
billing revenue resulting directly from the Acquired Assets during the month,
minus (ii) the aggregate sum of Buyer’s merchant costs, credit card fees,
refunds and credits (excluding PCL Claims that are set off pursuant to
Section 7(f) of this Agreement), discounts and affiliate fees that are incurred
with respect to the Acquired Assets for the month.

“Party” has the meaning set forth in the preface above.

“Payoff Date” means the thirteen (13) month anniversary of the Closing Date.

 

2



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Purchase Price” has the meaning set forth in Section 2(c) below.

“Recent Balance Sheet” has the meaning set forth in Section 3(i) below.

“Seller” has the meaning set forth in the preface above.

“Taxes” means any federal, state, county, local, territorial, provincial or
foreign income, net income, gross receipts, single business, unincorporated
business, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, gains, withholding, social security (or similar), payroll,
unemployment, disability, workers compensation, real property, personal
property, ad valorem, replacement, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty or addition, whether or not disputed
and whether imposed by law, order, contract or otherwise.

“Tax Return” means any return, declaration, report, estimate, claim for refund,
or information return or statement relating to, or required to be filed in
connection with, any Taxes, including any schedule, form, attachment or
amendment.

SECTION 2.

BASIC TRANSACTION

(a)            Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell, transfer, convey, and deliver to Buyer, all of the Acquired
Assets at the Closing for the consideration specified below in this Section 2.
The Acquired Assets specifically do not include those items set forth on
Schedule 2(a) (the “Excluded Assets”).

(b)            No Assumption of Liabilities. Buyer will not assume or have any
responsibility with respect to any obligation or liability of Seller or related
to the Acquired Assets to the extent such liability was incurred on or prior to
the Closing Date or related to the period on or prior to the Closing Date
(referred to as “Excluded Liabilities”). The “Excluded Liabilities” shall
include, but not be limited to, the Merchant Payables owed with respect to the
period on or prior to the Closing Date, credit-card chargebacks related to
transactions undertaken on or prior to the Closing Date, refunds payable related
to transactions undertaken on or prior to the Closing Dated, other accounts
payable related to liabilities incurred on or prior to the Closing Date,
Liabilities for accrued vacation pay or paid-time off owed by Seller, and
Liabilities for Taxes owed by Seller.

(c)            Purchase Price. Buyer agrees to pay to Seller the following
consideration:

 (i)        Commencing on August 22, 2013 (the “First Payment Date”) and on each
of next twelve monthly anniversaries of the First Payment Date (with the First
Payment Date, each a “Monthly Payment Date”) until and including the Payoff
Date, Buyer shall pay to Local a monthly amount (a “Monthly Payment”) equal to
the greater of (A) Five Thousand Dollars ($5,000), or (B) the Monthly Revenue
Share.

 (ii)        If, and only if, the aggregate sum of the Monthly Payments made by
the Buyer to the Local through and including the Payoff Date does not exceed the
Minimum Purchase Price, commencing on the fourteen (14) month anniversary of the
Closing Date and continuing on each succeeding monthly anniversary of the
Closing Date, Buyer shall make Monthly Payments to Local, until the sum of all
Monthly Payments made by Buyer equals the Minimum Purchase Price. For purposes
of clarity, in the event that Local receives the Minimum Purchase Price prior to
the Payoff Date, then Local shall continue to receive the Monthly Payment
through and including the Payoff Date.

 

3



--------------------------------------------------------------------------------

(d)            Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place in escrow via facsimile exchange of
documents at such place and on such date as the Parties may mutually determine
no later than one (1) business day following the satisfaction or waiver of all
conditions set forth in Section 6 hereof (the “Closing Date”). Effective as of
the closing, Local hereby releases and all Liens that it has in the assets of
SMG that are included in the Acquired Assets.

(e)            Deliveries at the Closing. At the Closing, (i) Seller will
deliver to Buyer a bill of sale in a form acceptable to Buyer plus the various
certificates, instruments, and documents referred to in Section 6(a) below, and
such other instruments as Buyer and its counsel may reasonably request (such as
a bill of sale); (ii) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 6(b) below, and such other
instruments as Seller and its counsel may reasonably request; and (iii) Buyer
will deliver to Seller the consideration specified in Section 2(c) above.

(f)            Proration of Expenses. The operating expenses relating to the
Acquired Assets and Business listed on Schedule 2(f) shall be prorated as of the
Closing Date, with Seller liable to the extent such items relate to any time
period up to and including the Closing Date and Buyer liable to the extent such
items relate to periods subsequent to the Closing Date. Except as otherwise
specifically provided herein, the net amount of all such prorations will be
settled and paid on the Closing Date or as soon thereafter as mutually agreed
upon by the Parties.

SECTION 3.

REPRESENTATIONS AND WARRANTIES BY SMG AND LOCAL

SMG and Local jointly and severally represent and warrant to Buyer that the
statements contained in this Section 3 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 3).

(a)            Organization of Seller. SMG is a corporation duly organized and
validly existing with an “active” status under the laws of the State of
Delaware. Local is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

(b)            Authorization of Transaction. Each of SMG and Local has full
power and authority (including full corporate or other entity power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of SMG and Local, enforceable in accordance with its terms and conditions.

(c)            Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Local, SMG or any of their subsidiaries
is subject or any provision of the certificate of incorporation or bylaws of
Local or SMG, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
SMG or Local is a party or by which it is bound or to which any of its
respective assets is subject (or result in the imposition of any Lien upon any
of the Acquired Assets), except (A) where the violation, conflict, breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, would not have a Material Adverse Effect and would not create a Lien on
the Acquired Assets, and (B) except for the third-party consents listed on
Schedule 3(c) hereto, which consents will be provided on or prior to Closing.
Neither SMG nor Local needs to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or

 

4



--------------------------------------------------------------------------------

governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement, except where the failure to give notice, to
file, or to obtain any authorization, consent, or approval would not have a
Material Adverse Effect.

(d)            Brokers’ Fees. Neither SMG nor Local has any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which Buyer could
become liable or obligated.

(e)            Title to Assets. SMG and Local have good and marketable title to
all of the Acquired Assets, free and clear of any Liens or restriction on
transfer. The Acquired Assets comprise all assets necessary to operate the
Business immediately after the Closing in substantially the same manner that the
Business was operated immediately prior to the Closing. Schedule 3(e) sets forth
a list, as of the date hereof, of the number of direct subscribers to “deals”
that the Seller has in each county in which the Seller operates the Business.

(f)            Subsidiaries. SMG is a wholly owned subsidiary of Local. SMG does
not have any subsidiaries.

(g)            Legal Compliance. SMG has complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and including the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1, et seq.) of federal, state, local, and non-U.S.
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced (or, to the Knowledge of SMG, threatened) against SMG
alleging any failure so to comply.

(h)            Intellectual Property. To the Knowledge of Seller, none of the
Acquired Assets infringe upon, dilute, misappropriate, or otherwise come into
conflict with, any Intellectual Property rights of third parties. To the
Knowledge of Seller, no third-party is currently infringing, misappropriating or
otherwise violating, or has infringed, misappropriated or otherwise violated,
the rights of Seller in any Acquired Assets.

(i)            Financial Statements. Attached as Schedule 3(i) hereto are
financial statements related to the Business and the Acquired Assets
(collectively, the “Financial Statements”) consisting of (A) the unaudited pro
forma balance sheet of the Business as of March 31, 2013 (the “Recent Balance
Sheet”) and the related unaudited statements of earnings for the three-month
period then ended, and (B) the unaudited pro forma balance sheet of the Business
as of December 31, 2012 and the related unaudited statements of earnings for the
twelve-month period then ended. The Financial Statements (a) are correct and
complete in all material respects; (b) are prepared in accordance with the books
and records of Seller on the accrual basis of accounting; and (c) fairly
present, in all material respects, the assets, Liabilities, financial position,
and results of operations of the Business as of the dates and for the periods
indicated.

(j)            Books and Records. All accounts, books, ledgers, and official and
other records material to the Business have been properly and accurately kept
and completed in all material respects, and there are no material inaccuracies
or discrepancies of any kind contained or reflected therein.

(k)            Tax Matters. All Tax Returns required to be filed by or on behalf
of the SMG and Local have been timely filed and, when filed, were true, correct
and complete, and such Tax Returns contain all disclosures required by law. SMG
and Local have duly paid and/or withheld all Taxes that they are required to
withhold and/or pay, including without limitation all employment withholding
Taxes.

(l)            Absence of Undisclosed Liabilities. Except as and to the extent
specifically set forth on the face of the Recent Balance Sheet or in Schedule
3(l), the Seller does not have any Liabilities related to the Business, other
than commercial Liabilities related to the Business incurred since the date of
the Recent Balance Sheet in the ordinary course of business consistent with past
practice. Schedule 3(l) also sets forth a true, correct, and complete list of
all Merchant Payables as of the date hereof.

 

5



--------------------------------------------------------------------------------

(m)            Contracts.     Schedule 3(m) contains a true, correct, and
complete list of all material contracts, agreements, instruments, permits, and
licenses (whether oral or written) that are used or held for use in the Business
or necessary to operate the Business as it is currently conducted. Each contract
or other document disclosed on Schedule 3(m) or required to be disclosed on
Schedule 3(m) is a valid and binding contract of Seller and is in full force and
effect, and neither Seller nor, to the Knowledge of Seller, any other party
thereto, is in default or breach under the terms of any such contract.

(n)            Litigation. Except as set forth on Schedule 3(n), neither SMG nor
Local is subject to any outstanding injunction, judgment, order, decree, ruling,
or charge nor is it a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or non-U.S. jurisdiction or before any
arbitrator related to the Business. To the Knowledge of Seller, no such action,
suit, proceeding, hearing, or investigation has been threatened against SMG or
Local related to the Business.

(o)            Subscribers and Merchants. Seller’s customer subscriber base
information provided to Buyer sets forth all of Seller’s customers since
inception related to the Business. The Merchant Database provided to Buyer sets
forth all of merchants that are offering or have offered deals via Seller’s
services since inception related to the Business, as well as all active target
merchants related to the Business.

(p)            Privacy. Seller has complied with all applicable laws and
regulations as well as its policies applicable to data privacy, data security,
and/or personal information.

(q)            Disclosure. The representations and warranties contained in this
Section 3 and the schedules hereto do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained therein not misleading.

(r)            Employees. Seller is not required to give any notice under, or
otherwise comply with, the Workers Adjustment and Retraining Notification Act
and any similar applicable state or local law, rule or regulation in connection
with the entering into of this Agreement or any agreement contemplated hereby or
the consummation of the transactions contemplated hereby and thereby.

(s)            Dissolution of Seller. Neither Local nor SMG have an intention of
dissolving without satisfying or settling known Liabilities to its creditors to
the extent of its assets. The transactions contemplated hereby are not being
made to hinder, delay, or avoid creditors of the Seller.

(t)            NO OTHER WARRANTIES OR REPRESENTATIONS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 3, NEITHER LOCAL, SMG
NOR ANY OF THEIR REPRESENTATIVES MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO LOCAL, SMG OR THE CONTEMPLATED
TRANSACTIONS, AND LOCAL AND SMG DISCLAIM ANY OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY LOCAL, SMG OR ANY OF ITS REPRESENTATIVES.

SECTION 4.

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to SMG and to Local that the statements contained
in this Section 4 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 4).

 

6



--------------------------------------------------------------------------------

(a)            Organization of Buyer. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.

(b)            Authorization of Transaction. Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Buyer.

(c)            Brokers’ Fees. Buyer has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.

(d)            Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer or any of its subsidiaries is
subject or any provision of the certificate of incorporation or bylaws of Buyer,
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party or by which
it is bound or to which any of its respective assets is subject, except
(A) where the violation, conflict, breach, default, acceleration, termination,
modification, cancellation, failure to give notice, would not have a Material
Adverse Effect and would not create a Lien on the Acquired Assets, and
(B) except for the third-party consents listed on Schedule 4(d) hereto, which
consents will be provided on or prior to Closing. Buyer does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a Material Adverse Effect.

(e)            Availability of Funds. The Buyer will have the funds sufficient
to pay to Local the Purchase Price as and when such obligations become due and
to consummate the transactions contemplated by this Agreement.

(f)            Litigation. Except as set forth on Schedule 4(f), Buyer is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge nor is it a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or non-U.S. jurisdiction or before any
arbitrator which questions the legality or propriety of the transactions
contemplated by this Agreement or threatens to prevent or forestall the
consummation of the transactions contemplated by this Agreement. To the
Knowledge of Buyer, no such action, suit, proceeding, hearing, or investigation
has been threatened against Buyer.

(g)            NO OTHER WARRANTIES OR REPRESENTATIONS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 4, NEITHER BUYER NOR
ANY OF ITS REPRESENTATIVES MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO BUYER OR THE CONTEMPLATED TRANSACTIONS, AND BUYER
DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY BUYER OR ANY
OF ITS REPRESENTATIVES.

 

7



--------------------------------------------------------------------------------

SECTION 5.

POST-CLOSING COVENANTS

(a)               Post-Closing Covenants. The Parties agree as follows with
respect to the period following the Closing:

(i)         Seller shall provide Buyer access to Seller’s web- and database
servers for up to thirty (30) days following the Closing Date for the sole
purpose of integrating user and merchant data.

(ii)        Reserved.

(iii)       From and after the closing, SMG and Local shall not use or disclose
any Confidential Information without the prior written consent of Buyer, except
that Local may make such regulatory disclosures, including without limitation
disclosures on Form 8-K and in its annual and quarterly reports, as it deems
necessary or appropriate.

(iv)        Until the Buyer has paid the Minimum Purchase Price, Buyer shall
continue to operate the 10% school rewards program that was operated by Seller
prior to this Agreement in substantially the same manner as it has historically
been operated by Seller.

(v)         Local and SMG agree that, for a period of two (2) years after the
Closing (the “Restrictive Period”), Local and SMG shall not (and shall cause
their respective Affiliates not to), directly or indirectly, own, manage,
operate or control any company or business substantially similar to or
competitive with the Business as of the Closing Date; provided however that
nothing herein shall prevent Seller from (i) investing as a less than five
percent (5%) shareholder of any company listed on a national securities
exchange, or (ii) displaying or syndicating “deals” on behalf of third parties
engaged in the Business or a business similar to the Business, provided that in
no instance during the Restrictive Period shall any such distribution of “deals”
be undertaken via email. For purposes of this paragraph, the term “Affiliate”
shall have the meaning set forth in Rule 144 promulgated under the Securities
Act of 1933, as amended.

(vi)       Until the Buyer has paid the Minimum Purchase Price, Buyer shall
continue to provide “deals” to the customer subscriber base on at least a daily
basis in substantially the same or better manner as it has historically been
operated by Seller, including two (2) national deals per market per day (but
Buyer will not be required to run a local deal each day).

(vii)      Until the Buyer has paid the Minimum Purchase Price or the 13 month
anniversary following the Closing, whichever occurs later, Buyer shall provide
Local with a monthly report of total Net Revenue derived from the Acquired
Assets, an itemized schedule of those items substracted from the Buyer’s gross
billing revenue resulting directly from the Acquired Assets during the month to
arrive at the Net Revenue amount, and a list of deals run pursuant to
Section 5(a)(vi) for the immediately preceding month.

SECTION 6.

CONDITIONS TO OBLIGATION TO CLOSE

(a)             Conditions to Buyer’s Obligation. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i)       the representations and warranties set forth in Section 3 above shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the Closing Date;

 

8



--------------------------------------------------------------------------------

(ii)      Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Sellers
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;

(iii)      Seller shall have delivered to Buyer a certificate to the effect that
each of the conditions specified above in Section 6(a)(i)–(ii) is satisfied in
all respects;

(iv)      Seller shall have delivered to Buyer administrative access to
Spreebird.com applications, databases and code stores;

(v)       all actions to be taken by Seller in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
in compliance with the terms and conditions of this Agreement;

(vi)     all of Seller’s secured creditors shall have released any and all
interest in and to the Acquired Assets, including any Liens; and

(vii)     Buyer shall have received all necessary third party consents for the
transfer of contracts and other rights included within the Acquired Assets.

Buyer may waive any condition specified in this Section 6(a) if it executes a
writing so stating at or prior to the Closing.

(b)             Conditions to Seller’s Obligation. The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i)        the representations and warranties set forth in Section 4 above shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the Closing Date;

(ii)        Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;

(iii)       Buyer shall have delivered to Seller a certificate to the effect
that each of the conditions specified above in Section 6(b)(i)–(ii) is satisfied
in all respects; and

(iv)       all actions to be taken by Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
in compliance with the terms and conditions of this Agreement.

Seller may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.

 

9



--------------------------------------------------------------------------------

SECTION 7.

INDEMNITIES

(a)            Indemnity by Seller. SMG and Local shall jointly and severally
indemnify and hold harmless Buyer and its directors, officers, and employees
(collectively, “Buyer Indemnified Parties”), from and against any and all
Liabilities, losses, damages, demands, claims, suits, costs and expenses,
including without limitation reasonable attorneys’ fees, and any and all amounts
paid in settlement of any claim or litigation (collectively, “Damages”),
asserted against, resulting to, imposed upon, or incurred or suffered by any of
them, directly or indirectly, as a result or arising out of the following:
(i) any inaccuracy in or breach or non-fulfillment of any of the
representations, warranties, covenants or agreements made by SMG or Local in
this Agreement or the other agreements and documents to be executed and
delivered by SMG or Local pursuant to this Agreement; (ii) any and all Taxes
(including all associated penalties, additions to Tax, and interest) relating to
the Acquired Assets for all taxable periods ending before the Closing Date and
the portion through the end of the day immediately before the Closing Date for
any taxable period that includes (but does not end on) such day; (iii) any
Excluded Liability and other Liability or obligation of SMG or Local of any
nature whatsoever arising prior to the Closing Date; (iv) any unpaid Merchant
Liabilities that Buyer, in Buyer’s sole reasonable discretion, elects to pay on
behalf of Seller after providing notice and opportunity for Seller to pay,
(v) any refunds or credits that, Buyer’s sole discretion, elects to issue to
Seller’s pre-Closing subscribers (unless Seller elects to process the refund
itself), and/or (vi) any claim made by any person against Buyer based on or
resulting directly or indirectly from (a) any actual or alleged action or
failure to act of SMG or Local (including, without limitation, its employees,
officers or agents), but only to the extent the same violates SMG’s or Local’s
express representations and warranties contained in this Agreement; (b) any
transaction, circumstance, sale of goods or services, state of facts, procedure,
policy, practice or other condition in connection with the Acquired Assets, in
either event which occurred or existed before the Closing Date; or (c) with
respect to an employee’s period of employment with SMG or Local, any violation
of any employment Law or regulation or Seller’s personnel policies including any
policy concerning payment of wages, overtime, accrued vacation, paid time off,
sick pay, severance pay or employee benefit.

(b)            Indemnity by Buyer. Buyer shall indemnify and hold harmless SMG
and Local and their respective directors, officers, and employees (“Seller
Indemnified Parties”) from and against all Damages asserted against, resulting
to, imposed upon, or incurred or suffered by any of them, directly or
indirectly, as a result or arising out of the following: (i) any inaccuracy in
or breach or non-fulfillment of any of the representations, warranties,
covenants or agreements made by Buyer in this Agreement or the other agreements
and documents to be executed and delivered by Buyer pursuant to this Agreement,
and/or (ii) any claim made by any person against a Seller Indemnified Party
based on or resulting directly or indirectly from any transaction, circumstance,
sale of goods or services, state of facts, procedure, policy, practice or other
condition in connection with the Acquired Assets, in either event which occurred
on or after the Closing Date.

(c)            Survival and Limitations. All of the warranties, covenants and
representations that are covered by the indemnification agreements in Sections
7(a) shall (i) survive the Closing and (ii) the representations and warranties
shall expire on the first (1st) anniversary of the Closing Date, provided that
the representations and warranties set forth in Sections 3(a), 3(b), and 3(e)
shall survive until the expiration of all statutes of limitations applicable to
the matters referenced therein. No party shall seek or be entitled to any
punitive damages, consequential damages or damages based on estimated lost
profits. The aggregate liability of the Seller for Damages under Section 7(a)
shall not exceed the Purchase Price actually paid to and received by Seller.

(d)            Claims Procedure for Third-Party Claims. For purposes of this
Agreement, “Indemnified Party” means the Buyer Indemnified Party or Seller
Indemnified Party seeking indemnification under this Section 7 of this
Agreement. “Indemnifying Party” means the Party from whom indemnification is
sought by the Indemnified Party. Promptly following receipt by an Indemnified
Party of notice by a third party (including any governmental entity) of, or the
time at which the Indemnified Party discovered or reasonably should have
discovered, any complaint, claim or demand or the commencement of any audit,
investigation, action or proceeding with respect to which such Indemnified Party
may be entitled to

 

10



--------------------------------------------------------------------------------

receive indemnification pursuant to this Agreement (a “Third Party Claim”), such
Indemnified Party shall notify Seller or Buyer, as the case may be, as the
Indemnifying Party, in a writing (a “Third Party Claim Notice”) that shall
describe in reasonable detail the particulars of such Third Party Claim and
alleged Damages of which the Party has Knowledge relating thereto (including a
copy of the written underlying complaint, claim or demand, if any); provided,
however, that the failure to so notify the Indemnifying Party shall relieve the
Indemnifying Party from liability under this Agreement with respect to such
Third Party Claim only if, and only to the extent that, such failure to notify
the Indemnifying Party results in the forfeiture by the Indemnifying Party of
rights and defenses otherwise available to the Indemnifying Party with respect
to such Third Party Claim or the Indemnifying Party is otherwise actually
prejudiced by such failure or delay. The Indemnifying Party shall have the right
(but not the obligation), upon written notice delivered to the Indemnified Party
within twenty (20) calendar days after the receipt of the Third Party Claim
Notice, to assume the defense of such Third Party Claim, if such Third Party
Claim involves solely monetary damages, including the employment of counsel of
the Indemnifying Party’s own choosing and the payment of the fees and
disbursements of such counsel, and the Indemnifying Party shall not, as long as
it diligently conducts such defense, be liable to the Indemnified Party for any
fees or expenses of any other counsel or any other expenses with respect to the
defense of such Third Party Claim, in each case, incurred by or on behalf of the
Indemnified Party; provided, however, that an Indemnifying Party will not be
entitled to assume the defense of any such Third Party Claim if (i) such Third
Party Claim could reasonably be expected to result in criminal liability of, or
equitable remedies against, the Indemnified Party; or (ii) the Indemnified Party
reasonably and in good faith believes that the interests of the Indemnifying
Party and the Indemnified Party with respect to such Third Party Claim are in
material conflict with one another, and as a result, the Indemnifying Party
could not adequately represent the interests of the Indemnified Party in such
Third Party Claim. In the event, however, that the Indemnifying Party declines
or fails to assume (or to give timely notice of the same within such twenty
(20) calendar days), or is not permitted to assume the defense of such Third
Party Claim on the terms provided above, or if the Indemnifying Party is not
entitled to assume the defense of any such Third Party Claim in accordance with
the preceding sentence, then such Indemnified Party may employ counsel to
represent or defend it from any such Third Party Claim and the Indemnifying
Party shall, if and at such time as it is ultimately determined that the
Indemnifying Party is obligated to indemnify the Indemnified Party in respect of
Damages arising from such Third Party Claim, pay the reasonable fees and
disbursements of such counsel for the Indemnified Party. The Indemnified Party
or the Indemnifying Party, whichever is not assuming the defense of any such
Third Party Claim in accordance with this Section 7(d), shall have the right to
participate in, but not control, the defense of such Third Party Claim and to
retain its own counsel at its own expense. The Parties agree that,
notwithstanding the assumption of the defense of any Third Party Claim by the
Indemnifying Party, all reasonable fees and expenses of its or the Indemnified
Party’s counsel or any other reasonable expenses with respect to the defense of
such Third Party Claim, in each case, incurred by or on behalf of the
Indemnifying Party in connection with the defense of such Third Party Claim
(including all indemnifiable fees, expenses and other amounts and Damages
incurred by or on behalf of the Indemnified Party prior to the Indemnifying
Party’s assumption of such defense) shall be reimbursed to such Indemnifying
Party by the Indemnified Parties promptly upon invoice, as and when the same are
incurred. The Indemnifying Party or the Indemnified Party (as the case may be)
controlling the defense of any such Third Party Claim shall at all times use
reasonable efforts to keep the other reasonably apprised of the status of the
defense of such Third Party Claim. The Indemnifying Party and the Indemnified
Party shall cooperate in good faith with each other with respect to the defense
of any such Third Party Claim. No Indemnified Party may settle or compromise any
Third Party Claim with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed). An Indemnifying Party
may not, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed), settle or compromise, or
consent to the entry of any judgment with respect to, any Third Party Claim for
which indemnification is being sought hereunder unless such settlement,
compromise or consent (A) includes an

 

11



--------------------------------------------------------------------------------

unconditional release of the Indemnified Party and its officers, directors,
managers, and employees from all liability arising out of such Third Party
Claim, (B) does not contain any admission or statement admitting to any
wrongdoing or liability on behalf of the Indemnified Party and (C) does not
contain any equitable order, judgment or term that in any manner affects,
restrains or interferes with the business of the Indemnified Party.

(e)            Procedure for Claims. An Indemnified Party wishing to assert a
claim for indemnification under this Section 7 shall deliver to the Indemnifying
Party the Third Party Claim Notice. Within twenty (20) calendar days after
receipt of a Third Party Claim Notice, the Indemnifying Party shall deliver to
the Indemnified Party a written response in which the Indemnifying Party shall:
(i) agree that the Indemnified Party is entitled to receive all of the claimed
amount of Damages set forth in the Third Party Claim Notice (the “Claimed
Amount”) (in which case the Indemnifying Party shall pay the Claimed Amount to
the Indemnified Party by wire transfer of immediately available funds within ten
(10) days after providing such response), (ii) agree that the Indemnified Party
is entitled to receive a portion of the Claimed Amount (in which case such
response shall be promptly followed by a payment by the Indemnifying Party to
the Indemnified Party of the agreed upon portion of the Claimed Amount, by wire
transfer of immediately available funds), or (iii) contest that the Indemnified
Party is entitled to receive any of the Claimed Amount. The Parties shall
cooperate in good faith to resolve any disagreement with respect to the Claimed
Amount.

(f)            Setoff of Monthly Payments. Buyer shall have the option of
recouping all or any part of any mutually approved Claimed Amount to which is
its entitled by notifying Seller that Buyer is setting off such amount from the
amount payable under the remaining Monthly Payments; provided, however, if the
Claimed Amount arises under Section 7(a)(v) (a “PCL Claim”), such right of
offset shall be limited (i) such that no individual Monthly Payment may be
reduced to less than Five Thousand Dollars ($5,000), and (2) Buyer may not set
off an aggregate amount of PCL Claims greater than Twenty Thousand Dollars
($20,000).

SECTION 8.

MISCELLANEOUS

(a)            Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party. After the Closing, Local shall announce the transaction on Form 8-K
filed with the Securities and Exchange Commission, along with a copy of this
Agreement and such other information as may be required by applicable
regulation.

(c)            No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

(d)            Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they relate in any way to
the subject matter hereof.

(e)            Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates, and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

 

12



--------------------------------------------------------------------------------

(f)            Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or .pdf scan), each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

(g)            Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(h)            Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one (1) business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(iii) one (1) business day after being sent to the recipient by electronic mail,
or (iv) four (4) business days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:

 

 

If to Seller or

Local:

    

Local Corporation

Attn: Chief Financial Officer

Address: 7555 Irvine Center Drive

City, State, Zip: Irvine, CA 92618

Email: kcragun@local.com

Telephone: 949-789-0800

  If to Buyer:     

nCrowd, Inc.

Attn: Brian Conley

810 W. Clinch Ave

Knoxville, TN 37902

Email: brian@ncrowd.com

Telephone: (865) 771-2425

  With a copy to:     

Curt Creely

Foley & Lardner LLP

100 North Tampa St., Suite 2700

Tampa, Florida 33602

Email: ccreely@foley.com

Phone: (813) 225-4122

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(i)            Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Georgia without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Georgia or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Georgia. Each Party hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Georgia and of the United States of America
located in the State of Georgia for any claims arising out of or relating to
this Agreement and the transactions contemplated hereby (and agrees not to
commence any action relating thereto except in such courts), waives any
objection to the laying of venue of any such litigation in such courts and
agrees not to plead or claim in any Georgia court that such litigation brought
therein has been brought in an inconvenient forum.

 

13



--------------------------------------------------------------------------------

(j)            Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and SMG and Local. No waiver by any Party of any provision of the Agreement or
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(k)            Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

(l)            Expenses. Each of Buyer, Local and Seller will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. All transfer,
documentary, sales, use, stamp, registration and other such taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be borne by Seller.

(m)            Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
non-U.S. statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word including shall mean including without limitation.

(n)            Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

* * * * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

  nCrowd, Inc.,      By: /s/ Brian Conley                              
Title: CEO                                                Local Corporation     
By: /s/ Heath B. Clarke                          
Title: CEO                                                Screamin Media Group,
Inc.,   By: /s/ Heath B. Clarke                          
Title: CEO                                             

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.1

Additional Acquired Assets

 

1. Assignment of all computer programs and code developed and owned by Seller
with respect to the Business

 

2. The following Internet domains of Seller: www.spreebird.com

 

3. All books and records associated with the Business and the Acquired Assets,
including vendor lists (although Seller may keep a copy for archival purposes),
subject to the exclusions set forth in the definition of the Acquired Assets and
also excluding all accounting records (such as account payable files and
historical journal entries) not specifically related to the Acquired Assets
(provided that Seller will provide Buyer, upon Buyer’s request, with a copy of
any accounting records specifically related to the Acquired Assets).

 

4. All goodwill associated with the Business and the Acquired Assets.

 

5. The following trade names, trademarks, and fictitious names, and other
Intellectual Property, used or held for use in the Business:

 

  a. Spreebird trademark

  b. Screamin Media Group tradename

  c. Spreebird backend software, including:

  i.   Administration UI   ii.   Reports   iii.   Email Creation Application  
iv.   Email Templates   v.   Customer Service UI   vi.   Deal Construction UI  
vii.   Content Management System (Ready, Set, Go Platform License)

 

6. All claims, rights, and causes of action relating to the Acquired Assets to
the extent accruing or continuing on or after the Closing Date.

 

16